Finch, P. J.
(dissenting). In my opinion the decision of the learned justice at Trial Term was right and should be affirmed.
If it is negligence to place a rug upon a tile floor in the common hall of an apartment house, a new measure of care is set up which is contrary to prevailing custom and usage.
There is no claim of any defect in the rug. The fact that the rug would become wrinkled from time to time and that a brick was employed to prevent this condition constitutes no evidence that the rug was dangerous if not fastened.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.